Citation Nr: 0402178	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  01-03 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis B. 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1977 to April 
1981, September 1981 to October 1987, and September 1988 to 
December 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied (as not well 
grounded) service connection for hepatitis B.  The veteran 
entered notice of disagreement with this decision in June 
2000; the RO issued a statement of the case in November 2000; 
and the veteran entered a substantive appeal, on a VA Form 9, 
which was received in February 2001.  In June 2003, the 
veteran appeared and testified at a personal hearing before 
the undersigned Veterans Law Judge, sitting at St. 
Petersburg, Florida.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the veteran's final separation from 
service was in December 1997.  The record also reflects that 
hepatitis B was diagnosed in December 1999.  The veteran 
contends that his hepatitis B is etiologically related to 
service.  The record does not reflect that a medical etiology 
opinion has been offered.  VA shall provide the veteran a 
medical examination or medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  A VA examination and medical etiology opinion are 
"necessary to make a decision on a claim" where, as in this 
case, there is competent evidence of a current disability, 
the lay evidence (veteran's written assertions and testimony) 
indicates that the disability or symptoms may be associated 
with the claimant's active service, and the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d)(1),(2) (West 2002).  In 
this case, because the record does not reflect that a medical 
etiology opinion has been offered, a VA examination and 
medical etiology opinion are necessary to make a decision on 
the veteran's claim for service connection for hepatitis B. 

Accordingly, this case is REMANDED for the following:

1.  The RO should make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded a VA examination of the liver to 
determine the nature and etiology of his current 
hepatitis B.  Send the claims folder to the medical 
examiner for review of the relevant documents in 
the claims file.  

The VA examiner is requested to do the following: 
A. Please examine the veteran to render a current 
diagnosis of a disorder diagnosed as hepatitis B, 
and to determine the nature and etiology of any 
current hepatitis B.  Any and all indicated 
evaluations, studies, and tests deemed necessary by 
you should be conducted.  You should review the 
relevant portions of the claims file in conjunction 
with the examination and indicate in writing that 
you have done so.  

B. Please offer medical opinions regarding the 
etiology of the veteran's currently diagnosed 
hepatitis B.  Please provide a rationale for your 
opinions.  If you are unable to render any opinion, 
please indicate in writing the reason why you were 
unable to offer the opinion.  The examiner should 
answer the following specific questions:  
	i) What is the most likely etiology of 
the veteran's currently diagnosed hepatitis B? 
	ii) What is the most likely date of onset 
of the veteran's currently diagnosed hepatitis 
B?  
	iii) Is it at least as likely as not that 
the veteran's currently diagnosed hepatitis B 
is etiologically related to any incident, 
injury or disease in service?  
	iv) Is it at least as likely as not that 
any currently diagnosed hepatitis B is 
etiologically related to (either caused by or 
aggravated by) the veteran's service-connected 
polycythemia vera? 

2.  The RO should again review the record and 
readjudicate the issue of entitlement to 
service connection for hepatitis B.  The RO 
should consider any additional evidence added 
to the record since the July 2001 supplemental 
statement of the case, including the 
examination report and etiology opinions 
requested herein.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and should 
be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


